El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan excluyó a la deman-dada de los preceptos de la Ley No. 26 de marzo 28 de 1914 por cnanto dicha corte declaró que la referida demandada no estaba sujeta al pago de patentes conforme a dicha ley. El municipio apeló y sostiene que la “Porto Eico Coal Company, Inc.,” está vendiendo carbón mineral al por mayor es-tando por tanto comprendida en las prescripciones del ar-tículo 2, grupo a, de la referida ley.
La sección primera de la mencionada ley autoriza a los municipios a imponer y cobrar contribuciones sobre cual-*264quiera ele los negocios o industrias que más adelante en dicha ley se mencionan. '
La sección 2 ele la referida ley prescribe lo siguiente:
“Sección 2. — Los negocios o industrias sobre los cuales puede imponerse la patente que prescribe esta ley son los siguientes:
“Grupo A. — Establecimientos al por mayor, tiendas mistas, tien-das de mercancías secas, colmados, tiendas de provisiones, mueblerías, farmacias, droguerías, ferreterías, tiendas de sombreros, tiendas de calzado, tiendas de efectos para caballeros, librerías o establecimien-tos de encuadernación de libros, bazares, tiendas de bicicletas o efec-tos para las mismas, quincallerías, bajerías, cafés, bóteles, restaurants, joyerías, establecimientos para la venta de automóviles o materiales para éstos o para guardar y reparar automóviles, tiendas de efectos de escritorio,, confiterías, salones para la venta de helados, dulce-rías, establecimientos para la venta de efectos de óptica, dentales o eléctricos, establecimientos para la venta de madera en bruto o elaborada, casas de huéspedes, fondas, etc.”
Se lia admitido que la demandada no está comprendida en el Grupo B o Grupo G especificado más adelante bajo lá sección 2, y que la tínica designación que es aplicable en absoluto a ella son las primeras palabras del Grupo A, o sea “Establecimientos al por mayor.” La corte inferior de-claró que las palabras del texto español -“establecimientos al por mayor” significaban solamente tiendas de provisio-nes que hacen negocios al por mayor, de tenerse en cuenta su significación ordinaria y corriente y que las leyes de pa-tentes deben ser interpretadas estrictamente. Ahora bien, el texto inglés no está sujeto a tal limitación. “Wholesale store’’ significa cualquier establecimiento donde se venden artículos de cualquiera clase al por mayor. El texto en in-glés es inequívoco, pues primero menciona “ivholesale stores” (establecimientos al por mayor), luego “mixed stores” (tien-das mixtas), significando aquellos que participan de la ín-dole de tiendas al por mayor y al detall, y entonces enu-mera algunas tiendas al detall y otros establecimientos. En el año 1914 la Legislatura todavía estaba compuesta en parte de miembros cuyo idioma nativo era el inglés. El Tesorero *265era ima ele diclias personas y generalmente tenía que inter-venir en elidías leyes. El texto inglés hace que la ley resulte más clara, pero, en nuestra opinión, el texto español es la forma genérica ele describir un establecimiento donde se ven-den artículos al por mayor. Desde el punto de vista de uno u otro texto poco importaría habiendo creído la corte inferior, segúfn parece, que los “establecimientos para la venta de madera en bruto o elaborado” se mencionan espe-cíficamente. La mención específica únicamente daría más énfasis .si en los “establecimientos al por mayor” puede quedar incluido un establecimiento que vende carbón mineral procedente de un depósito de carbón.
Quizás en inglés'las palabras “wholesale stores’’ ordi-naria y vulgarmente no comprenden a un depósito de car-bón mineral, pero consideradas en unión del texto español las palabras “•wholesale stores’’ significan cualquier esta-blecimiento donde se almacena carbón mineral. Según la obra “Words and Phrases Judicially Defined,” así como de la definición de Webster , como ha sido aplicada por nume-rosas cortes, resulta que “store’’ es “cualquier sitio donde se venden artículos”. También aparece de “Words and Phrases, supra,” que la palabra “store” se resolvió que significaba “un lugar donde se venden artículos sea o no en una casa como se emplea en el código que impone una contribución privilegiada sobre cada establecimiento. Véanse también otros casos citados en Words and Phrases, tomo 7, pág. 6672 y siguientes.
No tenemos- duda alguna, al leer ambos textos, de que la Legislatura quiso mencionar todos los lugares donde se vendiesen artículos al por mayor y ambos textos deben ser considerados. Viterbo v. Friedlanderr 120 U. S., 726, y ca-sos citados, 36 Cyc. 116. Ni tampoco tenemos duda alguna, si consideramos el texto español solamente, de que fué la intención de la Legislatura incluir a todos los establecimien-tos donde se venden artículos al por mayor. Debe prescin-dirse del significado corriente ante la significación literal *266cuando las palabras “wholesale stores” se consideran en apo-sición a las palabras “mixed stores” y a la enumeración de los establecimientos que principalmente no son al por mayor.
La contestación de la demandada dejaría en duda el he-cho de ■ si dicha demandada no era dueña de una ‘ ‘ tienda mixta”, puesto que vendía tanto al por mayor como al de-tall. De ser así entonces no podría establecerse tal limita-ción a su negocio como ha hecho la corte inferior, pero dicha corte consideró a la corporación como un establecimiento al por mayor, en cuya conclusión está conforme la apelada en su alegato. Ya fuera la demandada dueña de una tienda mixta o de un establecimiento al por mayor, esto no cam-biaría en manera alguna el razonamiento general que es de aplicación.
La sentencia debe ser revocada, dictándose otra a favor del demandante.

Revocada la sentencia a/pelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.